Citation Nr: 1550785	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a platelet disorder to include as due to herbicide exposure.

2.  Entitlement to service connection for an acquired platelet disorder to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran participated in the United States Army Active Duty for Training (ACDUTRA) from March 1973 to July 1973, with additional periods of Inactive Duty for Training (INACDUTRA) from October 1971 to July 1977.  The record supports that the Veteran served in Fort Gordon, Georgia in 1973 during his ACDUTRA service.  The Department of Defense has indicated that Fort Gordon was a testing site for herbicides including Agent Orange and Agent Blue from July 15, 1967 through July 17, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the Veteran's claim on appeal.

Initially, a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine denied the claim on appeal.  The Statement of the Case was entered in August 2009.  The record reflects that the Veteran submitted an appeal that was dated August 2009 but received March 2010.  The RO found lack of a timely appeal.  The Veteran filed a notice of disagreement as to the RO's decision that he had not filed a timely appeal.  In February 2011, an SOC was entered denying the Veteran's claim that he had submitted a timely appeal to the August 2009 rating decision.  There is no evidence that the Veteran filed an appeal as to the February 2011 SOC.  As such, the issue of whether the Veteran filed a timely appeal to the August 2009 rating decision is not before the Board.

The Board previously remanded the matter in March 2014 to provide the Veteran with a videoconference hearing.  The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that proceeding has been associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file in addition to his paper file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Entitlement to service connection for a platelet disorder was denied in an unappealed July 2008 rating decision.
 
2.  Evidence received since the July 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a platelet disorder; such evidence is not cumulative or redundant of evidence already of record.

3.  The record supports that the Veteran participated in ACDUTRA at Fort Gordon, Georgia, where herbicide testing was previously conducted.

4.  The most probative medical evidence of record establishes that the Veteran has an acquired platelet disorder which resulted from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for entitlement to service connection for a platelet disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

2.  Service connection for platelet disorder is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a platelet disorder.

In a July 2008 rating decision, service connection for a platelet disorder was denied.  The Veteran did not file a timely appeal the decision and it is final. 

Since July 2008, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a platelet disorder as related to his ACDUTRA and/or INACDUTRA participation.  Specifically, he submitted volumes of medical records which include opinions from treating physicians which support a positive nexus between his platelet disorder and his participation in ACDUTRA and INACDUTRA.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a platelet disorder.  See 38 C.F.R. § 3.156(a).  

Service Connection

Service connection may be established for disability resulting from injury suffered, to include herbicide exposure, or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2015).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2015); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2015).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c) (2015).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) (2015).  

In this case, throughout the pendency of this appeal, medical professionals have differed as to the nature and etiology of the Veteran's blood disorder.  Nevertheless, the evidence is conclusive that the Veteran suffers from a platelet disorder.  The record also supports that the Veteran participated in ACDUTRA at Fort Gordon, Georgia, where herbicide testing was conducted.

Upon review of the competent medical evidence of record, which is extensive, the Board finds the evidence at least in equipoise as to if the Veteran's platelet disorder resulted from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA, with injury to include herbicide exposure.  

The Veteran's Service Treatment Records, entrance and exit examinations are silent as to a blood condition.  In June 1974, the record supports that the Veteran was experiencing epistaxis and bruising.  A private hematologist then opined that the Veteran's platelets were large and unusual in appearance, and indicated that myelodysplastic syndrome was possible.  A decade later, the Veteran was diagnosed by a different physician to have qualitative platelet disorder.

In September 2010, private physician Dr. D.S. noted that there is medical evidence that Agent Orange is a risk factor for myelodysplastic syndrome.

In May 2012, private physician Dr. J.P. opined that it is at least as likely as not that the Veteran's hematologically condition resulted from his reserve participation, in light of the onset of his symptoms in 1974.

In March 2015, the Board ordered a VHA expert opinion be obtained.  By report dated July 2015, the VHA expert, Dr. C.X. provided an opinion as to the Veteran's platelet disorder's etiology, which the Board requested be clarified.  By report dated October 2015, Dr. C.X. provided a clarifying opinion.  Dr. C.X. stated that it is at least as likely as not that the Veteran's platelet disorder resulted from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  Dr. C.X. explained that based on review of literature, there is no obvious evidence to connect herbicide with platelet disorder, but there is also no evidence to dispute such a relationship.

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a platelet disorder resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA, with injury to include herbicide exposure.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for a platelet disorder is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired platelet disorder is reopened.

Service connection for a platelet disorder is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


